                Case 2:18-cv-02162-MMD-CWH Document 11 Filed 02/26/19 Page 1 of 4



           1    Sophia S. Lau, Esq. (Nevada Bar No. 13365)
                  slau@earlysullivan.com
           2    EARLY SULLIVAN WRIGHT
                  GIZER & McRAE LLP
           3    601 South Seventh Street, 2nd Floor
                Las Vegas, NV 89101
           4    Telephone: (702) 331-7593
                Facsimile: (702) 331-1652
           5
                Attorneys for Defendants
           6    FIDELITY NATIONAL TITLE GROUP, INC. and
                CHICAGO TITLE INSURANCE COMPANY
           7

           8                               UNITED STATES DISTRICT COURT
           9                                        DISTRICT OF NEVADA
           10

           11     HSBC BANK USA, NATIONAL                        Case No.: 2:18-cv-02162-MMD-CWH
                  ASSOCIATION, AS TRUSTEE FOR THE
           12     HOLDERS OF DEUTSCHE ALT-A
                  SECURITIES, INC., MORTGAGE LOAN                STIPULATION AND PROPOSED
           13     TRUST PASS-THROUGH                             ORDER EXTENDING DEFENDANTS
                  CERTIFICATES SERIES 2007-OA3, a                FIDELITY NATIONAL TITLE
           14     National Banking Association,                  GROUP, INC. AND CHICAGO TITLE
                                                                 INSURANCE COMPANY’S TIME TO
           15                          Plaintiff,                RESPOND TO COMPLAINT
           16                   vs.                                         (First Request)
           17     FIDELITY NATIONAL TITLE GROUP,
                  INC. and CHICAGO TITLE INSURANCE
           18     COMPANY,
           19                          Defendants.
           20

           21

           22

           23

           24

           25

           26

           27

           28


                                                             1
                                            STIPULATION AND PROPOSED ORDER
255036.1
                Case 2:18-cv-02162-MMD-CWH Document 11 Filed 02/26/19 Page 2 of 4



           1           Plaintiff HSBC Bank USA National Association, as Trustee for the, Holders of Deutsche
           2    ALT-A Securities, Inc., Mortgage Loan Trust Pass-Through Certificates Series 2007-0A3
           3    (hereinafter "HSBC Bank"), and Defendants Fidelity National Title Group, Inc. (“Fidelity”) and
           4    Chicago Title Insurance Company (“Chicago Title”), by and through their counsel of record, hereby
           5    stipulate as follows:
           6           WHEREAS, HSBC Bank filed its Complaint in this matter on November 9, 2018 (ECF No.
           7    1);
           8           WHEREAS, Fidelity and Chicago Title were served with the Summons and Complaint on
           9    or about January 29, 2019;
           10          WHEREAS, counsel for Fidelity and Chicago Title was only recently retained and requires
           11   additional time to respond to the Complaint;
           12          WHEREAS, this is the first stipulation for an extension of Fidelity and Chicago Title’s time
           13   to respond to the Complaint; and
           14          WHEREAS, HSBC has agreed to extend Fidelity and Chicago Title’s time to respond to
           15   the Complaint to March 19, 2019.
           16          Now, therefore, the parties hereto, by and through their counsel of record, hereby stipulate
           17   and agree as follows:
           18   //
           19   //
           20   //
           21   //
           22   //
           23   //
           24   //
           25   //
           26   //
           27   //
           28   //

                                                                 2
                                             STIPULATION AND PROPOSED ORDER
255036.1
                Case 2:18-cv-02162-MMD-CWH Document 11 Filed 02/26/19 Page 3 of 4



           1            1. Fidelity and Chicago Title shall file its response to the Complaint in this matter on or
           2               before March 19, 2019.
           3

           4    Dated this 26th day of February 2019
           5                                                 EARLY SULLIVAN WRIGHT
                                                              GIZER & McRAE LLP
           6

           7                                               By: /s/ Sophia S. Lau
                                                           Sophia S. Lau, Esq.
           8                                               Nevada Bar No. 13365
                                                           601 South Seventh Street, 2nd Floor
           9                                               Las Vegas, Nevada 89101
                                                           Attorneys for Defendants
           10                                              Fidelity National Title Group, Inc, and Chicago Title
                                                           Insurance Company
           11
                Dated this 26th day of February 2019         WRIGHT, FINLAY & ZAK, LLP
           12

           13

           14                                              By: /s/ Lindsay D. Robbins
                                                           Christopher A.J. Swift, Esq.
           15                                              Nevada Bar No. 11291
                                                           Lindsay D. Robbins, Esq.
           16                                              Nevada Bar No. 13474
                                                           7785 W. Sahara Ave., Suite 200
           17                                              Las Vegas, NV 89117
                                                           Attorneys for Plaintiff
           18                                              HSBC Bank USA National Association, as Trustee for
                                                           the, Holders of Deutsche ALT-A Securities, Inc.,
           19                                              Mortgage Loan Trust Pass-Through Certificate! Series
                                                           2007-0A3
           20
                                                           ORDER
           21

           22                                              IT IS SO ORDERED:

           23
                                                                 By:
           24                                                          MIRANDA    M. Magistrate
                                                                       United States DU         Judge
                                                                       UNITED STATES CHIEF DISTRICT
           25                                                          JUDGE

           26                                                              February 27, 2019
                                                                 Dated:
           27
                _____
           28


                                                                 3
                                              STIPULATION AND PROPOSED ORDER
255036.1
                Case 2:18-cv-02162-MMD-CWH Document 11 Filed 02/26/19 Page 4 of 4



           1                                       CERTIFICATE OF SERVICE
           2

           3           I hereby certify that I electronically filed the foregoing with the Clerk of the Court using
           4    the CM/ECF system which will send notification of such filling to the Electronic Service List for
           5    this Case.
           6           I declare under penalty of perjury under the laws of the United State of America that the
           7    foregoing is true and correct.
           8

           9

           10                                               /s/ D’Metria Bolden
           11                                                D’METRIA BOLDEN
                                                             An Employee of EARLY SULLIVAN
           12
                                                             WRIGHT GIZER & McRAE LLP
           13

           14

           15

           16

           17

           18

           19

           20

           21

           22

           23

           24

           25

           26

           27

           28


                                                                  4
                                                 STIPULATION AND PROPOSED ORDER
255036.1
